The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 12, line 12, “the first and second leaf springs” (emphasis added) lack proper antecedent bases.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, and 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mosler et al., US 6,767,370 B1.  Figure 6 illustrates a bottom leaf spring 10 spaced apart from (via a spacer 8) and in parallel with a top leaf spring 9 along an entire length of the latter and an adjustable stiffening member 13-17 (Figure 1) positioned in the heel end portion of the spring assembly to adjust a point of contact and determine a stiffness property of the leaf springs (column 3, line 48, to column 2, line 16; column 5, lines 8-14).  Regarding claims 2 and 11, the prosthesis further comprises a heel spring 2 and attachment member 4 (column 3, lines 39-47).
s 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Doddroe et al., US 2010/0042228 A1.  The embodiment of Figure 7 includes top 235 and bottom 240 leaf springs arranged in parallel along an entire length of the top spring (paragraph 0054), a prosthetic attachment member 245 (paragraph 0055), and a stiffness adjustment member 35 (paragraph 0053) mounted to the leaf springs and adjustable along the length to adjust a stiffness of the prosthetic foot 230 [paragraphs 0046 (mounting slots “for the adjustment of the foot compliance to meet the needs of the individual user”) and 0063 (“adjusting the dynamics of the bumper assemblies” )].  Posterior portions of top and bottom slots (similar to those depicted in Figure 5b) are capable (MPEP § 2114) of serving as position stop features, which also help define or effect an adjusted state in which top and bottom leaf spring toe ends are free and disconnected.  Regarding claim 14, said embodiment further comprises a spacer 40 at a heel end of the prosthetic foot.  The further limitations of other claims are readily apparent (MPEP § 707) from the discussion above.
Claim 13 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Doddroe et al., US 2010/0042228 A1.  Regarding claims 13, 18, and 20, heel pads and cosmetic heel portions were common in the art at the effective date of the present invention (as seen from the art previously applied in the Office action of May 19, 2021) and would have been obvious in order to cushion heel strike, lessen noise, and/or protect components of the prosthetic foot 230.  Regarding claim 22, with sleeve 80 being viewed as part of the first or top leaf spring 235, the spacer portion or snubber 100 (best shown in comparable Figure 2b) wraps around a portion of the first leaf spring.
	Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774